t c memo united_states tax_court michael hillyer and teresa hillyer et al petitioners v commissioner of internal revenue respondent docket nos filed date edward f sutkowski for petitioners darrell weaver for respondent memorandum opinion körner judge pursuant to respondent's motion granted on date the above dockets were consolidated in this court for trial briefing and opinion the cases were thereafter cases of the following petitioners are consolidated herewith david d hillyer and linda j hillyer docket no william h hillyer jr and kim rae hillyer docket no and william h hillyer sr and elizabeth hillyer docket no submitted to the court on a full stipulation of facts and exhibits without trial pursuant to rule all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted on date respondent determined deficiencies in petitioners' federal income taxes in the following amounts petitioners docket no deficiency michael teresa hillyer dollar_figure david d linda j hillyer big_number william h jr kim rae hillyer big_number william h sr elizabeth hillyer big_number all the above petitioners husbands and wives filed joint income_tax returns for the year at kansas city missouri and at the time of filing the petitions herein all such petitioners were residents of illinois all the male petitioners petitioners herein were stockholders of hillyer excavating service inc the corporation whose name was changed to hillyer inc in during the calendar_year the shares of the corporation were owned as follows percent michael hillyer dollar_figure david d hillyer dollar_figure william hillyer jr dollar_figure william hillyer sr dollar_figure total for the year the corporation filed form 1120-s as an s_corporation and attributed its net_income to petitioners in ratable shares as the shareholders of the corporation pursuant to sec_1366 upon examination of the s return respondent determined that the income shown by petitioners resulting from the sale of certain property by the corporation was not correctly reported in the corporation's s return nor by petitioners and the above notices of deficiency resulted the issues that the court must decide are whether the corporation's transfer of land to penn- daniels inc and its subsequent acquisition of land from scott coggeshall and the coggeshall construction co coggeshall property and land from marcellene j inness was an exchange of like-kind_property within the meaning of sec_1031 and whether petitioners correctly computed and reported the gain resulting from these transactions the corporation's place of business was at macomb mcdonough county illinois the corporation had been engaged in the general construction business in that vicinity since the coggeshall construction co the coggeshall co and its predecessor had been engaged in the general construction business including road building in this same area since the corporation has acted as subcontractor with respect to the parties agree that any gain to be recognized as a consequence of the within transactions must be recognized by the shareholders of the corporation petitioners in these cases construction contracts entered into by the coggeshall co from time to time in the past in late or early the corporation determined that concrete and asphalt work would constitute a natural extension of the corporation's existing construction activities and principals of the corporation and the coggeshall co in discussed the idea of the corporation's acquiring an interest in certain property on deere road macomb illinois which was industrial property owned by scott coggeshall on which the coggeshall co owned an asphalt plant in addition the coggeshall co owned other equipment on property owned by j w collins also located in macomb illinois the equipment in these two properties was owned by the coggeshall co in connection with its construction and related activities the whole land and equipment is referred to as the coggeshall property in date and again in date the corporation sought to lease the coggeshall property from the owners both offers were rejected between date and date there were also negotiations for the purchase of the coggeshall property by the corporation in date scott coggeshall and the coggeshall co entered into a management agreement with and option to sell the coggeshall property to the chester bross construction co bross for a period ending date which agreement was extended by the parties until date because of the failure by bross to pay equipment rental utilities and taxes the property was repossessed by scott coggeshall and the coggeshall co on date the bross agreement expired on date on date the corporation entered into a contract to purchase dollar_figure acres of real_estate phoenix property which was zoned industrial and was located next to the corporation's offices and shop in macomb illinois the phoenix property was purchased and held for productive use in the corporation's trade_or_business or for investment in connection with its construction activities the purchase_price of the property was dollar_figure on date the adjusted_basis of the phoenix property in the hands of the corporation was dollar_figure penn-daniels inc is a delaware corporation authorized to do business in illinois it operates a chain of retail stores around penn-daniels developed an interest in acquiring property in macomb illinois as the prospective location for a new store it engaged the services of est acquisitions inc est to act as its agent in locating and securing a store site in macomb in date the corporation and est entered into a real_estate purchase agreement as amended for the sale of the phoenix property by the corporation to penn-daniels for dollar_figure said purchase agreement assigned by est to penn-daniels provided that the corporation as seller might choose to designate certain properties allegedly for purposes of achieving a tax-free_exchange under sec_1031 and penn-daniels as buyer agreed to participate in such exchange provided that the corporation as seller would reimburse the buyer for all expenses associated therewith that the buyer would not actually take title to any such designated exchange property and that the buyer would not be exposed to any liability as the result thereof the parties to the agreement understood that the obligation of penn-daniels as buyer to participate in any such designated exchange would terminate upon the closing of the sale closing of the sale of the phoenix property was held on date the corporation received at settlement the closing amount of dollar_figure and tendered the appropriate deed to penn-daniels for the phoenix property with reference to the prior agreement between the corporation and penn-daniels as amended the corporation thereupon placed the settlement funds it had received with the citizens national bank of macomb as agent under an escrow agreement under which the corporation reserved the right to designate certain replacement properties in significant part the escrow agreement provided that the bank would hold the sales proceeds for the direction of the corporation in the acquisition of replacement properties for the period of days the corporation was obligated to direct the acquisition of such properties within days of the deposit of the money with the bank no affirmative acts were required from penn-daniels as buyer of the phoenix properties except to cooperate prior to the phoenix settlement in the acquisition of desired replacement properties in fact none were asked and none were performed on date the corporation notified the citizens national bank as escrow agent of the designation of three properties which the corporation intended as replacement properties for the purposes of sec_1031 these properties were designated as the mcclure quarries in tennessee township colchester illinois which were not acquired by the corporation the coggeshall property and property zoned m-2 located south and east of route in galesburg township knox county illinois owner and size not specified on date the corporation scott coggeshall and the coggeshall co executed a purchase agreement coggeshall purchase agreement with respect to the coggeshall property for a total purchase_price of dollar_figure including dollar_figure for the real_estate owned by scott coggeshall and the asphalt plant located thereon owned by the coggeshall co and dollar_figure for other miscellaneous equipment including the asphalt plant owned by the coggeshall co but located on land owned by collins payment for this purchase was accomplished by an immediate payment of dollar_figure at closing to the sellers as a downpayment with the dollar_figure balance to be payable over years this arrangement for deferred payment was solemnized by a second escrow agreement established by the parties with the citizens national bank of macomb the coggeshall property was to be held by the corporation as investment_property or for use by the corporation in connection with its trade_or_business the coggeshall property on deere road is of like-kind with that of the phoenix property respondent does not contend that the items detailed in the stipulation with respect to the deere road asphalt site in the coggeshall property should not be considered real_property and has conceded on brief that such items are to be considered real_estate on date however the coggeshall co determined that the coggeshall co could not transfer the plant equipment on the collins site by reason of a landlord's lien asserted by j w collins such equipment located on the collins' property as stipulated by the parties was accordingly eliminated from the contract and the purchase_price of the coggeshall property was accordingly reduced from dollar_figure to dollar_figure on date apparently independently of the coggeshall purchase the corporation and marcellene j inness entered into a contract for the sale to it of certain property for dollar_figure the transaction closed the same day on date with the payment of this sum to the direction of marcellene j inness from the escrow account at the citizens national bank of macomb taken from the funds entrusted to it by the corporation to be disbursed at its direction and the inness warranty deed to the corporation was recorded the warranty deed to the property that was recorded describes the property in question as-- that portion of the west half of the southwest quarter of sec_21 township north range east of the fourth principal meridian knox county illinois which is lot of the hillyers excavating subdivision as per plat dated date by paul m willi illinois professional land surveyor all of the property in sec_21 galesburg township is zoned m-2 and this is also true of some portions of other sections of land located south and east of route in galesburg township the size of the realty conveyed is not given but this court takes judicial_notice that a section of land i sec_1 square mile or acres the proceeds of the phoenix property sale settlement of date which had been retained by the citizens national bank under the existing escrow agreement were disbursed as follows dollar_figure downpayment on coggeshall purchase dollar_figure first illini bank escrow inness property purchase dollar_figure first illini bank escrow inness property purchase dollar_figure recording fee sec_3 the dates given in the stipulation herein show an obvious typographical error principally as to the year of the disbursements they have been corrected to conform to the dates of the property_settlements note that the final disbursement by the bank was just days prior to the expiration of the specified 180-day holding_period by the bank under the escrow agreement dollar_figure cash balance to corporation in these cases we are met again with the tension between sec_1001 which broadly provides on the one hand that in the case of a sale the amount of gain_or_loss shall be recognized and on the other hand the requirement of sec_1031 which allows for the nonrecognition_of_gain_or_loss where like-kind properties are exchanged to be used in a productive trade_or_business or for investment the touchstone of sec_1031 at least in this context is the requirement that there be an exchange of like-kind business or investment properties as distinguished from a cash sale of property by the taxpayer and a reinvestment of the proceeds in other_property as this court said in 74_tc_555 the exchange requirement poses an analytical problem because it runs headlong into the familiar tax law maxim that the substance of a transaction controls over form in a sense the substance of a transaction in which the taxpayer sells property and immediately reinvests the proceeds in like-kind_property is not much different from the substance of a transaction in which two parcels are exchanged without cash 480_f2d_710 4th cir yet if the exchange requirement is to have any significance at all the perhaps formalistic difference between the two types of transactions must at least on occasion engender different results accord 602_f2d_1341 9th cir the line between an exchange on the one hand and a nonqualifying sale and reinvestment on the other becomes even less distinct when the person who owns the property sought by the taxpayer is not the same person who wants to acquire the taxpayer's property this means that multiple parties must be involved in the transaction as a result courts have acknowledged that transactions that take the form of a cash sale and reinvestment cannot in substance constitute an exchange for purposes of sec_1031 even though the end result is the same as a reciprocal exchange of properties 480_f2d_710 4th cir 385_f2d_238 5th cir thus our inquiry is narrowly focused on whether the corporation's disposition of the phoenix property in this case was a sale as argued by respondent or an exchange for the coggeshall and inness properties as argued by petitioners petitioners contend that the series of transactions here culminating in the acquisition of the coggeshall property and the inness property with funds resulting from the phoenix property transfer were steps in an integrated transaction the substance of which was an exchange of properties within sec_1031 in some multiparty transactions the taxpayer desires to exchange rather than to sell his property but the potential buyer owns no property that the taxpayer wishes to receive in exchange thus some cases involve three or more parties and multiple conveyances of property in an effort to structure an exchange instead of a sale and reinvestment in some of them these multiparty transactions have been held to constitute an exchange within the meaning of sec_1031 in so holding the courts have allowed taxpayers great latitude in structuring their transactions and have allowed nonsimultaneous exchanges see 602_f2d_1341 9th cir deposit of proceeds into a bank account controlled by an independent third party before an exchange property is located 39_tc_608 transactions in which the intermediary did not acquire legal_title to the exchange property 69_tc_905 affd 632_f2d_1171 5th cir and change from a sale transaction to an exchange transaction even though the property to be received on the exchange was not identified as of the date the original agreement was made 317_f2d_790 9th cir revg 38_tc_215 these multiparty cases have explained that sec_1031 only requires that as the end result of an agreement property be received as consideration for property transferred by the taxpayer without his receipt of or control_over cash 52_tc_394 on the other hand receipt of or control_over cash proceeds by a taxpayer will prevent characterization of a multiparty transaction as an exchange in the deficit_reduction_act_of_1984 publaw_98_369 98_stat_596 an attempt was made to clarify some of the uncertainties that exist in this area by the enactment of a new sec_1031 which provides for purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if-- a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of-- i the day which i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs further attempting to clarify the new statutory provisions under sec_1031 sec_1_1031_k_-1 income_tax regs effective on or after date provides in sec_1_1031_k_-1 income_tax regs replacement_property is identified only if it is unambiguously described in the written document or agreement real_property generally is unambiguously described if it is described by a legal description street address or distinguishable name sec_1_1031_k_-1 income_tax regs further provides that the number of replacement properties that will qualify under sec_1031 to be designated by the taxpayer may not exceed three in number once again the new regulations in sec_1_1031_k_-1 income_tax regs reemphasize a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property the taxpayer is in actual receipt of money or property at the time the taxpayer actually receives the money or property or receives the economic benefit of the money or property finally in sec_1_1031_k_-1 income_tax regs the new regulations provide that in the case of an exchange in a deferred plan the exchange will be recognized under sec_1031 without regard to the receipt of cash if the cash is held in a qualified_escrow_account which is defined as one where a the escrow holder is not the taxpayer or a disqualified_person and b the escrow agreement expressly limits the taxpayer's rights to receive the cash held in the escrow account with these new statutory and regulatory requirements in mind and recalling that the transfer of the phoenix property by the corporation took place in date and the coggeshall and inness properties were acquired by it on date we address the situation in these cases the facts show that the designation by the corporation of the intended replacement properties took place on date which was within the days required under the language of sec_1031 both the coggeshall and inness properties were received by the corporation on date within days after the date of the disposition of the phoenix properties to penn-daniels on date as required by sec_1031 only three replacement properties were designated nevertheless an examination of the facts in this record leads us to conclude that the disposition of the phoenix property in date and the acquisition of the coggeshall and inness properties in do not qualify for nontaxable treatment under sec_1031 because although the alleged escrow agreement with the citizens national bank was not with the corporation or a disqualified_person as described in sec_1 k - g ii a income_tax regs nevertheless the escrow agreement did not expressly limit the corporation's right to receive or use the cash held in the escrow account as specified by sec_1_1031_k_-1 income_tax regs the facts show here that the so-called escrow agreement entered into between the corporation the citizens national bank and penn- daniels was nothing more than a facade at the settlement of the phoenix property disposition to penn-daniels on date the stipulated facts recite that the settlement funds were actually received by the corporation and thereafter were transferred to the bank under the so-called escrow agreement further there were no restrictions upon the right of the corporation as transferor of the phoenix property to use the proceeds in any way which the corporation saw fit the money was simply held by the bank for future disposition at the direction of the corporation the only requirement was that the corporation designate the desired replacement properties in days and the bank was not required to hold the funds for the account of the corporation beyond days there was no obligation or requirement of any kind upon penn-daniels as the transferee of the phoenix properties with the conclusion of the settlement of the transaction as stipulated by the parties penn-daniels was not required to do anything was not called upon to do anything and in fact did nothing it just took the phoenix properties and went its way there were no effective restrictions nor escrow provisions of any kind with respect to the use of the funds by the corporation as transferor of the phoenix properties nor by penn-daniels as the transferee we must therefore conclude that the overall transaction-- involving involving the transfer of the phoenix property by the corporation to penn-daniels in date and thereafter the acquisition of the coggeshall and inness properties from parties other than penn-daniels--did not qualify as a tax-free_exchange under the provisions of sec_1031 the acquisition of the latter two properties by the corporation did not take place until we conclude that the transfer of the phoenix properties by the corporation to penn-daniels in date for cash was taxable under sec_1001 for in the normal course with gain_or_loss to be computed as provided in sec_1001 and b decisions will be entered under rule
